t c summary opinion united_states tax_court b dwight olmstead and lisa b olmstead petitioners v commissioner of internal revenue respondent docket no 17289-10s filed date b dwight olmstead and lisa b olmstead pro sese britton g wilson and elizabeth h downs for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated section references are to the applicable version of the code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded this opinion shall not be treated as precedent for any other case petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in their federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 after concessions we decide whether petitioners failed to report petitioner b dwight olmstead’s mr olmstead pro_rata share of income from olmstead funeral home inc ofhi an s_corporation in which he was a majority shareholder we hold they did whether petitioners failed to report dollar_figure of nonemployee compensation paid to petitioner lisa b olmstead ms olmstead we hold they did not whether petitioners are subject_to self-employment_tax of dollar_figure and are entitled to a self-employment_tax deduction of dollar_figure we hold they are and whether petitioners are liable for an accuracy-related_penalty under sec_6662 due to negligence or disregard of rules or regulations or for a substantial_understatement of tax we hold they are 2petitioners concede on brief that they received dollar_figure in retirement income from aurora national life assurance co aurora we also consider petitioners to have conceded that they received but failed to report dollar_figure of interest_income from olmstead inc oi by virtue of the fact that they did not address this issue in the petition at trial or on brief see rule b 117_tc_117 n background some of the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioners are husband and wife who resided in arkansas when the petition was filed i ofhi mr olmstead was a 15-percent shareholder of ofhi until when he purchased additional shares from his father in mr olmstead owned percent of ofhi the remaining percent of that company was owned by mr olmstead’s mother and two brothers collectively minority shareholders after mr olmstead acquired a controlling_interest in ofhi he fell into bitter disputes with the minority shareholders and his father over ofhi’s management these disputes led to the commencement of several lawsuits in the circuit_court of cleburne county arkansas state court for alleged fraud and misrepresentation on the part of mr olmstead his father and the minority shareholders one such lawsuit resulted in ofhi’s being placed into receivership in date in connection with that lawsuit the state court initially appointed lane keeter mr keeter a former accountant of ofhi as the receiver the state court subsequently appointed jack raymond mr raymond as ofhi’s receiver mr raymond hired mr keeter as ofhi’s accountant in or around date ofhi filed with respondent a form_1120s u s income_tax return for an s_corporation corporate return the corporate return reported ordinary business income of dollar_figure interest_income of dollar_figure net_long-term_capital_gain of dollar_figure and dollar_figure of deductions attached to the corporate return was a schedule_k-1 shareholder’s share of income deductions credits etc which reported mr olmstead’s share of current_year income deductions credits and other items as follows item1 amount ordinary business income dollar_figure big_number interest_income net_long-term_capital_gain big_number net sec_1231 loss sec_179 deduction other deduction sec_107 1the schedule_k-1 also reported alternative_minimum_tax items and items affecting mr olmstead’s basis petitioners did not report any of the foregoing items on their joint federal_income_tax return return ii tanner during ms olmstead performed services for tanner cos llc tanner as a salesperson and she was paid a commission based on a percentage of the total sales she generated for tanner in tanner issued to ms olmstead form 1099-misc 3the copy of the corporate return included in the record is not dated miscellaneous income which reported that tanner paid ms olmstead dollar_figure of nonemployee compensation iii return on the return petitioners reported wages of dollar_figure a business loss of dollar_figure and total income of dollar_figure they also reported itemized_deductions of dollar_figure self-employment_tax of zero total_tax due of dollar_figure federal_income_tax withheld of dollar_figure and a dollar_figure overpayment_of_tax attached to the return were three forms w-2 wage and tax statement the first form_w-2 was issued to mr olmstead by ofhi and reported among other things wages of dollar_figure the second form_w-2 was issued to mr olmstead by cleburne county and reported among other things wages of dollar_figure the third form_w-2 was issued to ms olmstead by herber springs school district and reported among other things wages of dollar_figure also attached to the return were two schedules c profit or loss from business the first schedule c for olmstead investments inc reported zero gross_receipts or sales zero expenses and a net_loss of dollar_figure the second schedule c for ofhi reported zero gross_receipts or sales total expenses of dollar_figure and a net_loss of dollar_figure iv notice_of_deficiency petition and trial by notice_of_deficiency dated date notice respondent determined that petitioners had failed to report the following income from ofhi dollar_figure of ordinary business income dollar_figure of interest_income and dollar_figure of net_long-term_capital_gain respondent also determined that petitioners had failed to report dollar_figure of nonemployee compensation from tanner dollar_figure of interest_income from oi and dollar_figure of retirement income from aurora finally respondent determined computational adjustments to the return petitioners petitioned the court in response to the notice and a trial was held in which mr olmstead was the only witness to testify discussion i burden_of_proof as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers must prove error in those determinations to prevail rule a 290_us_111 sec_7491 provides an exception to the general presumption of correctness in that the burden_of_proof as to factual issues may shift to the commissioner in limited circumstances for the burden_of_proof to shift to the commissioner sec_7491 requires taxpayers to prove that they have maintained adequate_records satisfied certain substantiation requirements and cooperated fully with the commissioner see sec_7491 and b petitioners have not alleged that sec_7491 applies nor have they established their compliance with the recordkeeping requirements of sec_7491 and b accordingly petitioners bear the burden_of_proof ii distributable income from ofhi on the basis of the schedule_k-1 respondent determined that petitioners failed to report mr olmstead’s pro_rata share of income from ofhi petitioners counter that mr keeter fraudulently issued the schedule_k-1 and that any distributions from ofhi were loan repayments to mr olmstead to reimburse him for certain business_expenses which he paid for ofhi we agree with respondent an s_corporation such as ofhi generally does not incur an entity-level tax see sec_1363 rather items of income loss deduction and credit attributable to the corporation flow through to its shareholders and must be reported by each shareholder pro_rata on his or her individual_income_tax_return sec_1366 see also sec_1_1366-4 income_tax regs the corporate return reported dollar_figure of ordinary business income dollar_figure of interest_income and dollar_figure of net_long-term_capital_gain we find the schedule_k-1 to accurately reflect mr olmstead’ sec_54 7-percent share of income from ofhi including dollar_figure of ordinary business income dollar_figure of interest_income and dollar_figure of net_long-term_capital_gain 4notwithstanding sec_6037 and sec_6213 we have jurisdiction to redetermine the entire deficiency including the adjustments arising from petitioners’ inconsistent reporting see 135_tc_238 petitioners’ arguments that they are not required to report mr olmstead’s distributable share of income from ofhi are not persuasive first petitioners contend that mr olmstead’s distributable share of income from ofhi should be reduced because he lent dollar_figure to ofhi we disagree whether an advance made by a shareholder to a corporation qualifies as a bona_fide loan that creates a debtor-creditor relationship is a question of fact to be decided in the light of the surrounding facts and circumstances see 387_f2d_451 8th cir revg tcmemo_1966_227 essential to the creation of a debtor-creditor relationship are a good-faith intent on the part of the debtor to make repayment and on the part of the creditor to enforce repayment see 54_tc_905 other factors we have considered as indicative of a debtor-creditor relationship include a written loan agreement provisions for security_interest and a fixed repayment schedule and records of the parties that reflect the transaction as a loan see 135_tc_26 mcfadden v commissioner tcmemo_2002_166 see also 248_f3d_781 8th cir petitioners did not produce a note evidencing ohfi’s indebtedness to mr olmstead a repayment schedule proof of adequately stated_interest proof of repayment or any other evidence that establishes that mr olsmtead and ofhi were in a debtor-creditor relationship we are especially unpersuaded that mr olmstead lent dollar_figure to ofhi because of his inconsistent statements at trial for example mr olmstead stated in his opening statement that he lent more than dollar_figure to ofhi but during cross-examination he claimed that the loan was about dollar_figure yet on brief petitioners assert that mr olmstead lent ofhi more than dollar_figure we decline to accept such self-serving and inconsistent statements without corroborating evidence see 87_tc_74 we thus conclude that petitioners have failed to carry their burden of proving that mr olmstead lent dollar_figure to ofhi petitioners next assert that mr keeter inaccurately and fraudulently prepared the corporate return specifically petitioners contend that mr keeter mr raymond ofhi’s attorney and the minority shareholders conspired to defraud mr olmstead of his interest in ofhi petitioners further claim that mr keeter failed to deduct business_expenses on the corporate return which mr olmstead had paid on behalf of ofhi and that such expenses if deducted would reduce mr olmstead’s distributable share of income from ofhi 5mr olmstead offered into evidence a summary of the loans purportedly made to ofhi we declined to receive that summary into evidence because mr olmstead did not produce the underlying documents on which that summary was based see fed r evid petitioners seek to carry their burden primarily by relying on mr olmstead’s testimony and documents which he prepared describing the alleged conspiracy they did not corroborate their allegations of fraud by calling witnesses such as mr keeter mr raymond ofhi’s attorney or any of the minority shareholders though it was their right to do so nor did they offer any documents filed with or received from the state court we give little weight to self-serving testimony of interested parties especially where there is no corroborating evidence to support these claims see 975_f2d_534 8th cir affg in part and revg in part tcmemo_1991_ accordingly we find that petitioners failed to carry their burden of proving that the schedule_k-1 was fraudulently issued we also decline to accept petitioners’ assertion that ofhi’s accountant failed to report business deductions of more than dollar_figure on the corporate return petitioners did not adduce any evidence establishing that the payments mr olmstead allegedly made for ofhi were ordinary and necessary business_expenses of ofhi see sec_162 they did not establish that 6petitioners submitted into evidence an email exchange between mr olmstead’s attorney and mr raymond regarding a loan secured_by ofhi’s property we are not persuaded by petitioners’ contention that this email exchange evinced the intent of mr keeter or mr raymond to defraud mr olmstead of his interest in ofhi we find that the email exchange if anything reflects that mr raymond was forthcoming with unfavorable information concerning the minority shareholders and was willing to cooperate with mr olmstead to ascertain the financial situation of ofhi such expenses were not already included in ofhi’s reporting of dollar_figure of deductions on the corporate return nor do we accept petitioners’ contention that they should be permitted to report ofhi’s business_expense deductions on the return it is well established that a corporation and its shareholders are separate entities for federal tax purposes see 319_us_436 80_tc_27 including s_corporations under the moline doctrine affd without published opinion 747_f2d_1463 5th cir it is equally well settled that a shareholder who pays a corporation’s expenses is not entitled to deduct the expenses on his or her personal income_tax return because such expenditures are regarded as loans or capital contributions see 308_us_488 802_f2d_365 9th cir affg in part and revg in part tcmemo_1984_264 we therefore conclude that petitioners may not deduct ofhi’s alleged business_expenses on the return as petitioners have failed to establish any nontaxable source of mr olmstead’s distributable share of ofhi income we 7respondent did not assert and we do not decide whether petitioners are precluded from deducting losses of dollar_figure and dollar_figure from their activities with olmstead investments inc and ofhi respectively see eg 802_f2d_365 9th cir affg in part and revg in part tcmemo_1984_264 leuthold v commissioner tcmemo_1987_610 must sustain respondent’s determination we thus hold that petitioners failed to report ordinary business income of dollar_figure interest_income of dollar_figure and net_long-term_capital_gain of dollar_figure we also hold that petitioners are entitled to a net sec_1231 loss of dollar_figure a sec_179 deduction of dollar_figure and other deductions of dollar_figure as reported on the schedule_k-1 iii nonemployee compensation respondent also determined that petitioners failed to report on the return dollar_figure of nonemployee compensation that tanner paid to ms olmstead petitioners concede on brief that ms olmstead received dollar_figure of nonemployee compensation from tanner but contend that they reported the amount as wages on the return we agree with petitioners the forms w-2 attached to the return show that petitioners received wage income of dollar_figure but petitioners reported that they received wages of dollar_figure we observe that petitioners overreported their wages by dollar_figure which correlates with the amount of nonemployee compensation tanner paid ms olmstead we credit petitioners’ claim that they reported the nonemployee compensation as wages on the return and hold that they need not report such income as taxable twice 8we attribute the dollar_figure difference to rounding iv self-employment_tax respondent determined that the dollar_figure of nonemployee compensation ms olmstead received from tanner is subject_to self-employment_tax we agree sec_1401 imposes a tax on an individual’s self-employment_income see sec_1401 and b self-employment_income includes any gross_income derived by an individual from carrying_on_a_trade_or_business less the allowable deductions attributable to such trade_or_business see sec_1402 and b see also sec_1_1402_a_-1 income_tax regs petitioners do not dispute that the sales activities ms olmstead carried on for tanner were part of her trade_or_business and they did not claim or prove any deductions attributable to ms olmstead’s sales activities we therefore conclude that the dollar_figure of nonemployee income tanner paid ms olmstead was self- employment income accordingly we hold that petitioners are liable for self-employment_tax of dollar_figure on dollar_figure of nonemployee compensation see sec_1401 and b and that they are entitled to a deduction of dollar_figure which is equal to one-half of the self-employment_tax paid see sec_164 v accuracy-related_penalty respondent determined that petitioners are liable for a percent accuracy-related_penalty under sec_6662 and b and for a substantial_understatement_of_income_tax or alternatively because of negligence or disregard of rules or regulations under sec_7491 respondent bears the burden of producing evidence that it is appropriate to impose an accuracy-related_penalty see 116_tc_438 an understatement of income_tax is considered substantial if the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 as petitioners’ understatement of income_tax is more than percent of the tax required and dollar_figure we find that respondent has satisfied his burden of production since respondent has met his burden of production the burden of persuasion shifts to petitioners to prove that an accuracy-related_penalty does not apply because they had reasonable_cause and acted in good_faith see sec_6664 higbee v commissioner supra pincite whether a taxpayer acted with reasonable_cause and in good_faith with regard to an underpayment related to an item reflected on the return of a passthrough_entity is determined on the basis of all pertinent facts and circumstances including the taxpayer’s own actions as well as the actions of the pass-through entity sec_1_6664-4 income_tax regs in general the most important factor to be considered when determining the existence of reasonable_cause and good_faith is the extent to which the taxpayer endeavored to assess his or her proper tax_liability sec_1_6664-4 income_tax regs petitioners have not specifically addressed in their petition at trial or on brief whether they acted with reasonable_cause we understand from mr olmstead’s testimony that petitioners believe they acted with reasonable_cause because mr olmstead allegedly did not receive the schedule_k-1 mere nonreceipt of a schedule_k-1 does not necessarily constitute reasonable_cause sufficient to excuse a taxpayer from reporting his or her distributable income from an s_corporation where a taxpayer does not pursue other means to assess his or her proper tax_liability see van ryswyk v commissioner tcmemo_2009_ deas v commissioner tcmemo_2000_204 petitioners do not assert that they inquired from ofhi as to whether mr olmstead would be issued a schedule_k-1 or that they requested an extension of time to file the return until they received the schedule_k-1 instead mr olmstead assumed on the basis of his mistaken belief that there was no distributable income from ofhi in that he would not receive a schedule_k-1 although mr olmstead testified that petitioners requested access to ofhi’s financial records we are not persuaded that such requests assuming they occurred were sufficient to constitute reasonable_cause petitioners offered no corroborating evidence such as letters requesting access to ofhi’s records we infer from this lack of evidence that there was none or that it would be unfavorable to petitioners’ claim see 6_tc_1158 affd 162_f2d_513 10th cir we also observe that mr olmstead as ofhi’s majority shareholder could have accessed ofhi’s financial records but did not see ark code ann sec b giving shareholders the right to examine the books_and_records of a corporation they own upon written demand on balance we are unable to conclude that petitioners attempted to assess their proper tax_liability accordingly we hold that petitioners are liable for the accuracy-related_penalty under sec_6662 on that portion of the deficiency attributable to mr olmstead’s pro_rata share of income from ofhi self-employment_tax on the nonemployee compensation from tanner dollar_figure of interest_income from oi and dollar_figure of retirement income from aurora we have considered all arguments made by the parties and to the extent not discussed above we conclude that those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
